OPINION AND ORDER
Harold McQueen, Jr., appeals from a final judgment of the Franklin Circuit Court, dated June 30, 1997, dismissing with prejudice for failure to state a claim his complaint for declaratory judgment and injunctive relief to stay his execution now scheduled for July 1, 1997. Regarding the Governor’s refusal to grant clemency to McQueen, we have reviewed the pleadings and considered oral arguments of this date. With reference to the Opinion issued by this Court on June 27, 1997, we find that the Governor has complied with the requirements of Section 77 of Kentucky’s Constitution.
Consequently, the Circuit Court properly dismissed the action for failure to state a claim, and its decision is AFFIRMED.
IT IS HEREBY ORDERED that Appellant’s motion for injunctive relief and for a stay of his execution is DENIED.
All concur.
ENTERED: June 30,1997.
/s/ Robert F. Stephens Chief Justice.